DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Drawings
The drawings were received on 4/15/2021.  These drawings are acceptable.

Claim Objections
Applicant should paragraph/indent the claims for easier understanding.
Claim Interpretation
Examiner notes that the applicant uses the transitional claim phrase “consisting of”. See Manual of Patent Examining Procedures section 2111.03 II.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miekka et al (US 20020047346 A1).
A DC Brushless Electric Motor (¶0024 1st sentence) consisting of a rotor (fig. 4) on which is mounted a permanent unipolar (figures 1 & 19) radial magnet (figures 16, 23, 24 & 30 at 172/173, 310/312, 444/446 respectively) encircled by two or more radially symmetrically arranged stator air-core electromagnets 614 in series circuit th sentence).

A Universal Electric Motor consisting of a rotor (many figures 4, 23, 24, 30, 33-36) on which is mounted a unipolar (figures 1 & 19) radial electromagnet (figures 16, 23, 24 & 30 at 172/173, 310/312, 444/446 respectively) encircled by and in series or parallel circuit with two or more radially symmetrically arranged stator air-core electromagnets 614 in series circuit (fig. 38 shows series wiring of these electromagnets), mounted with nonmagnetic materials (¶0060, ¶0110) and wound to send electric current in the same direction down lengths of wire parallel to the rotor's axis of rotation (figures 27, 28, 29 & 31 show wiring down length of axis), which produces unvarying torque without inducing any back-voltage proportional to the motor's turning speed (¶0024 last sentence, ¶0089 5th sentence).

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth in this action.

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649